Case 1:20-cv-06659-GBD Document 45 Filed 04/07/21 Page | 1 of 1

 

 

 

 

UNITED STATES DISTRICT COURT meg eye ED BYP h
SOUTHERN DISTRICT OF NEW YORK iF
i i ier x APR U ja “remennerenn i
: =f betel
NIR VELOZNY, on behalf of the minor children
R.V.,N.V., and E.V. :
Plaintiff, : ORDER
-against- 20 Civ. 6659 (GBD)
TAL VELOZNY, :
Defendant. :
we ew eee ee eee ee ee ee ee ee ee ee xX

GEORGE B. DANIELS, District Judge:

The oral argument is adjourned from April 22, 2021 to May 6, 2021 at 11:00 a.m.

Dated: April 6, 2021
New York, New York

SO ORDERED.

[Lage & Daiwa

Grp ROD. DANIELS
ITEBATATES DISTRICT JUDGE

 

 

 
